TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00778-CV



                               Susan LeFrances Colpitts, Appellant

                                                   v.

                                  Leland Quentin Beatty, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. FM103493, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Susan LeFrances Colpitts filed with this Court a motion to dismiss her appeal,

informing this Court that she no longer wishes to pursue her appeal. Accordingly, we grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).




                                                Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion

Filed: April 10, 2003